Citation Nr: 1626509	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection for Tinnitus

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for tinnitus as a result of his service. For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

The Veteran states that he was exposed to excessive noise during his service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to noise in service. See January 2013 and March 2012 correspondences. The Veteran contends that he was exposed to acoustic trauma from guns during basic training and when he was exposed to guns and rockets while serving overseas. Id. Specifically, the Veteran asserts that his "hooch has holes in the roof and at one time shrapnel in [his] door because of rocket and mortar attack came so regular and so close." January 2013 correspondence.

In a March 2012 correspondence, the Veteran further explained that at basic training he had weapons training that involved M-14 and M-16 automatic weapons, and that at one point the service- member next to him discharged his weapon and caused a sharp pain in his ears. He noted that sound became muffled and a buzzing ringing sound started in his ears. Additionally, the Veteran explained that while serving in Vietnam he was subjected to "continuous bombardment of enemy 122mm rockets and mortars on a fairly regular basis." In fact, the Veteran stated, "explosions and concussion caused great discomfort to my ears and many times we were caught in the open, running from our hooch to the bunkers that helped protect us." The Veteran also described events where he was in a vehicle to deliver food to Camp Evans and faced snipers who were shooting at the vehicle.

Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran asserts that was exposed to acoustic trauma in service, and that he has continued to hear ringing in his ears since service. See January 2013 and March 2012 correspondences. The Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). In a January 2013 correspondence, the Veteran stated that "[a]fter getting out of the Army, it continued but I had no one to tell, so I then just continued putting up with the ringing and over time hearing got worse and harder to hear things." He further explained, "[a]t night when I go to sleep, when it is quiet, the ringing sounds like millions of crickets or some type of sound you hear when you walk under Power lines out in the country. During the day when there is a lot of noise, the ringing is not as loud but always there." 

In addition to the Veteran's contentions, the Veteran's DD-214 indicates that the Veteran served as a cook in service, that he served overseas, and that he was sent to annual training. Therefore, taking into consideration the Veteran's contentions along with his DD-214, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See January 2013 and March 2012 correspondences. Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 


The Board again notes that absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. The Board recognizes that, in this case, in addition to the medical opinion described below, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. Additionally, the evidence since service does not indicate post-service acoustic trauma. Although a lay person, the Veteran is capable of opining on such medical question because tinnitus is observable by a layperson. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While a lay person is capable of opining on the nature and etiology of tinnitus, the claims file contains medical evidence in support of the Veteran's claim. While May 2013 and May 2014 VA audiological examinations were inconclusive and do not address the Veteran's asserted tinnitus, the record contains a private examination and opinion from Dr. J. E. B., Jr., M.D., F.A.C.S.. In a letter dated August 2014, Dr. J. E. B. stated that the "Vietnam Veteran having served in the Army where he had substantial noise exposure. [ . . .] As a result, he has subjective tinnitus [. . . ] of which [is] clearly service related."

Therefore, following a review of the medical and lay evidence of record, the Board finds the evidence of record as to ongoing tinnitus since service to be probative. Therefore, the Board finds the evidence to be at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


